Citation Nr: 0714509	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1983 to 
April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As set forth below, the veteran's claim is reopened, but 
further development is necessary before the Board can render 
a final decision.  Thus the merits of the veteran's claim are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied reopening the veteran's claim for 
service connection for schizophrenia in a September 2001 
rating decision.  The veteran did not perfect an appeal of 
that decision, and it is final.

2.  Recently obtained medical documents include medical 
opinions that the veteran's psychiatric disorder had its 
onset in, or was aggravated by, service.  


CONCLUSIONS OF LAW

1.  The September 2001 RO rating decision that denied 
reopening the veteran's claim for service connection for 
schizophrenia is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

In May 2003, the RO received the veteran's claim to reopen 
for service connection for a psychiatric disorder.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The veteran's claim for service connection for a psychiatric 
disorder was previously denied by a September 2001 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  Although the veteran initiated an appeal by filing a 
Notice of Disagreement with this rating decision, she failed 
to perfect an appeal by filing a substantive appeal within 60 
days after the issuance of the Statement of the Case in 
September 2002.  Therefore, the September 2001 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to September 2001 is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

New evidence submitted since September 2001 consists of two 
statements from the veteran's treating psychiatrist at VA 
dated in May 2003 and February 2004 and a report of a 
psychological evaluation by a private psychologist dated in 
May 2003.  The Board finds the VA psychiatrist's statements 
to be material in that they relate to an unestablished fact 
necessary to substantiate the veteran's claim, which is 
whether the veteran's psychiatric disorder either had its 
onset in service or was aggravated by service.  These 
statements provide medical opinions that the veteran's 
current psychiatric disorder either had its onset in service 
or was at least aggravated by service.  

Accordingly, the Board finds that the evidence received 
subsequent to September 2001 is new and material and serves 
to reopen the claim for service connection for a psychiatric 
disorder.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further development is 
required to comply with VA's duty to assist the veteran in 
developing her claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a psychiatric 
disorder is reopened and, to that extent only, the appeal is 
granted.


REMAND

The Board finds that, prior to adjudicating the veteran's 
claim on the merits, the following additional development 
must be undertaken.

First, the Board notes that the veteran has indicated she 
continues to receive psychiatric treatment at the VA Medical 
Center in West Palm Beach, Florida.  The RO, however, failed 
to request these records.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Upon remand, the veteran's VA psychiatric treatment records 
from July 2002 to the present should be obtained from the VA 
Medical Center in West Palm Beach, Florida.

Second, the Board notes that the record indicates that the 
veteran has been receiving disability benefits from the 
Social Security Administration (SSA) since 1996.  Although 
the SSA decision is of record, there is no indication that 
the medical records relied on in making that decision were 
requested.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once on notice of Social 
Security Administration records pertinent to the veteran's 
disability status, VA must obtain them. See Baker v. West, 
11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Thus on remand, these records should be 
obtained.


Finally, the Board finds that a VA examination is in order.  
The veteran has submitted opinions from her VA treating 
psychiatrist that support her claim.  These opinions, 
however, are not based on an entire review of the record.  In 
addition, there appears to be some confusion as to the 
appropriate diagnosis of the veteran's psychiatric 
disability.  Thus an examination is necessary to provide a 
current diagnosis and a medical opinion as to whether the 
veteran's current psychiatric disability either had its onset 
in service or was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's psychiatric 
treatment records from the VA Medical Center 
in West Palm Beach, Florida, for treatment 
for her psychiatric disorder from July 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

2.  Request the veteran's medical and 
adjudication records from the Social Security 
Administration.  

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA mental disorders 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.

After reviewing the file, the examiner should 
render an opinion as to the appropriate 
diagnosis of the veteran's psychiatric 
disability.  The examiner should then render 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's psychiatric 
disorder either had its onset in service or 
was aggravated by service.  If the examiner 
opines that the veteran's psychiatric 
disorder was aggravated by service, the 
examiner must further discuss whether the 
aggravation caused by service was beyond the 
natural progression of the disease.  The 
examiner should provide a full rationale for 
any opinions rendered.

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and her representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


